Motion for Rehearing Granted, Memorandum Opinion filed November 25,
2014, Withdrawn, Appeal                  Reinstated, and Order filed
March 12, 2015.




                                     In The

                    Fourteenth Court of Appeals
                           NO. 14-14-00738-CV
                      DAVID CASH MOORE, Appellant

                                       V.

                   SHARON D. ALLEN, ET AL, Appellees


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 73303I

                                   ORDER

      On November 25, 2014, this court issued an opinion dismissing this appeal.
On December 8, 2014, appellant filed a motion for rehearing. A response was filed
February 5, 2015. The motion is GRANTED.

      This court’s opinion filed November 25, 2014, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

                                    PER CURIAM

Panel consists of Justices McCally, Brown and Wise.